DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed 1 February 2022 has been entered.  Claims 1, 3-7, 9-13, and 15-19 remain pending in the application.  Claims 2, 8, 14, and 20 have been canceled.
Applicant’s amendments to claims 7 and 13, replaced the generic placeholder recitation of an apparatus “configured to perform steps” with the recitation of an apparatus comprising “a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out steps.”  These amendments removed the generic placeholder recitation and added structure to the claims, thus rendering the claim interpretation under 35 U.S.C. 112(f) moot.  Accordingly, the 35 U.S.C. 112(f) claim interpretation has been withdrawn.
Applicants amendments to claims 1, 7, 13 and 19 require “applying one or more control operations” that were determined based on the one or more differentials, to reduce the one or more differentials. The Examiner finds that the application of the control operations is sufficient to integrate the judicial exception into a practical application.  Thus, under Step 2A Prong two (see MPEP 2106), since the claims as a whole are found to integrate the judicial exception into practical application, they are eligible at pathway B, thereby concluding the eligibility 
Applicant’s arguments with respect to the 35 U.S.C. 102 rejection of claims 1, 4, 6-7, 10, 12-13, 16, 18 and 19, on pg. 8 of the reply, have been considered but are moot because the arrangement of the claimed subject matter has been modified.  With respect to the Applicant’s arguments, on pg. 9, the Examiner agrees that Liu alone does not teach the newly-amended limitation wherein the one or more predicted visual anchors comprises a predicted location of the one or more visual anchors, though the claims do necessitate the consideration of a new grounds of rejection.  Upon further consideration, a new ground of rejection is made in view of Liu and Chen under 35 U.S.C. 103, as discussed below.
Applicant’s arguments, on pg. 8 of the reply, with respect to the 35 U.S.C. 103 rejections of claims 3, 5, 9, 11, 15 and 17 have been considered but are moot because the arrangement of claimed subject matter has been modified.  Upon further consideration, a new ground of rejection is made in view of Liu, Chen, and further in view of Klaus under 35 U.S.C. 103, as discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims  1, 4, 6, 7, 10, 12, 13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0265734 to Liu et. al. (hereafter Liu) in view of U.S. Patent Publication Number 2018/0286199 to Chen et al. (hereafter Chen).
As per claim 1, Liu teaches: A method for controlling an automated vehicle using visual anchors, (see at least Liu, Fig. 13A-D, showing method 1300 of obstacle detection based on images captured by a single camera; and paragraph 0076, disclosing tracking of a feature point <visual anchors> that corresponds to a real-world object across two or more images that have been captured at different locations) comprising: 
receiving, from one or more cameras of an autonomous vehicle, first video data (see at least Liu, [0044] disclosing images and or video captured by movable object 102; Fig. 13A, showing the step 1302 of obtaining a base image that is captured by an onboard camera of a movable object while the movable object is in a first position); 
identifying one or more visual anchors in the first video data (see at least Liu, [0076] disclosing tracking of a feature point <visual anchors> that corresponds to a real-world object across two or more images that have been captured at different locations; Fig. 13A showing the step 1304, of extracting a first original patch, and the step 1306 of obtaining a current image … wherein a portion of the current image includes the first feature with an updated location); 
determining one or more differentials between the one or more visual anchors and one or more predicted visual anchors … (see at least Liu, Fig. 4, showing an image feature <visual anchors>, pixel patches, P1 and P2; [0069]-[0072] disclosing the feature points <visual anchors>and their corresponding pixel patches P1 and P2 are tracked across multiple images and determine the range to the obstacles 408, 410, and 412 <predicted anchors> (from distance z3, and time t3, to ranges D1, D2 and D3); and Fig. 13A, showing the step 1308 of determining a scale factor between the first original patch in the base image and a first updated patch (corresponds to a portion of the current image that includes the first feature point with the updated location) in the current image, the step 1310 of obtaining an estimate of a corresponding object depth for the first feature point in the current image, and the step 1312 of estimating the corresponding object depth for the first feature point); 
determining, based on the one or more differentials, one or more control operations for the autonomous vehicle to reduce the one or more differentials (see at least Liu, Fig. 13E, showing the step 1332 of determining that an obstacle exists and the step 1334 of executing an obstacle avoidance maneuver); and  
applying the one or more control operations (see at least Liu, Fig. 13E, showing the step 1332 of determining that an obstacle exists and the step 1334 of executing an obstacle avoidance maneuver).  But Liu does not explicitly disclose the limitation wherein the one or more predicted visual anchors comprises a predicted location of the one or more visual anchors.
However, Chen discloses this limitation (see at least Chen, Abstract, disclosing more video frames, where the merged blob includes pixels of at least a 
Both Liu and Chen are analogous art to claim 1 because they are in the same field of detecting objects based upon captured images using image processing.  Liu is directed to an unmanned aerial vehicle with obstacle avoidance logic (see at least Liu, [0003]).  Chen is directed to methods for splitting one or more merged blobs, which include pixels of at least a portion of at least two foreground objects in the current video frame, for one or more video frames (see at least Chen, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection method that determines one or more differentials between one or more visual anchors and one or more predicted visual anchors, as disclosed in Liu, to provide the benefit that the one or more predicted visual anchors comprises a predicted location of the one or more visual anchors, as disclosed by Chen.  Doing so would provide the benefit of providing efficient and robust video sequence processing (see at least Chen, [0004]).
As per claim 4, Liu further teaches: determining the one or more predicted visual anchors based on sensor data comprising second video data (see at least Liu, Fig. 13A showing step 1306, obtaining a current image <the second video data> … 
As per claim 6, Liu further teaches: wherein the sensor data comprises sensor data received within a time window ending at a time offset relative to a current time (see at least Liu, Fig. 4 showing base frame at time t1, and location z1, immediate frame at time t2, and location z2, and current frame at time t3, and location z3).
As per claim 7, Liu teaches: An apparatus for controlling an automated vehicle using visual anchors (see at least Liu, Fig. 1 showing movable object environment 100 including computing device 110 in communication with control unit 108, both in communication with movable object 102, see paragraphs [0042]-[0044]), the apparatus configured to perform steps comprising: 
receiving, from one or more cameras of an autonomous vehicle, first video data (see at least Liu, [0044] disclosing images and or video captured by movable object 102; Fig. 13A, showing the step 1302 of obtaining a base image that is captured by an onboard camera of a movable object while the movable object is in a first position);
identifying one or more visual anchors in the first video data (see at least Liu, [0076] disclosing tracking of a feature point <visual anchors> that corresponds to a real-world object across two or more images that have been captured at different locations; Fig. 13A showing the step 1304, of extracting a first original patch, and the step 1306 of obtaining a current image … wherein a portion of the current image includes the first feature with an updated location);
determining one or more differentials between the one or more visual anchors and one or more predicted visual anchors (see at least Liu, Fig. 4, showing an image feature <visual anchors>, pixel patches, P1 and P2; [0069]-[0072] disclosing the feature points <visual anchors>and their corresponding pixel patches P1 and P2 are tracked across multiple images and determine the range to the obstacles 408, 410, and 412 <predicted anchors> (from distance z3, and time t3, to ranges D1, D2 and D3); and Fig. 13A, showing the step 1308 of determining a scale factor between the first original patch in the base image and a first updated patch (corresponds to a portion of the current image that includes the first feature point with the updated location) in the current image, the step 1310 of obtaining an estimate of a corresponding object depth for the first feature point in the current image, and the step 1312 of estimating the corresponding object depth for the first feature point); 
determining, based on the one or more differentials, one or more control operations for the autonomous vehicle to reduce the one or more differentials (see at least Liu, Fig. 13E, showing the step 1332 of determining that an obstacle exists and the step 1334 of executing an obstacle avoidance maneuver); and.
applying the one or more control operations (see at least Liu, Fig. 13E, showing the step 1332 of determining that an obstacle exists and the step 1334 of executing an obstacle avoidance maneuver).  But Liu does not explicitly disclose the limitation wherein the one or more predicted visual anchors comprises a predicted location of the one or more visual anchors.
However, Chen discloses this limitation (see at least Chen, Abstract disclosing more video frames, where the merged blob includes pixels of at least a 
Both Liu and Chen are analogous art to claim 7 because they are in the same field of detecting objects based upon captured images using image processing.  Liu is directed to an unmanned aerial vehicle with obstacle avoidance logic (see at least Liu, [0003]).  Chen is directed to methods for splitting one or more merged blobs, which include pixels of at least a portion of at least two foreground objects in the current video frame, for one or more video frames (see at least Chen, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection method that determines one or more differentials between one or more visual anchors and one or more predicted visual anchors, as disclosed in Liu, to provide the benefit that the one or more predicted visual anchors comprises a predicted location of the one or more visual anchors, as disclosed by Chen.  Doing so would provide the benefit of providing efficient and robust video sequence processing (see at least Chen, [0004]).
As per claim 10,  Liu further teaches: determining the one or more predicted visual anchors based on sensor data comprising second video data (see at least Liu, Fig. 13A showing step 1306, obtaining a current image <the second video data> … 
As per claim 12, Liu further teaches: wherein the sensor data comprises sensor data received within a time window ending at a time offset relative to a current time (see at least Liu, Fig. 4 showing base frame at time t1, and location z1, immediate frame at time t2, and location z2, and current frame at time t3, and location z3).
As per claim 13, Liu teaches: An autonomous vehicle for detecting out-of-model scenarios for an autonomous vehicle (see at least Liu, Fig. 1 showing movable object environment 100, including movable object 102), comprising:
an apparatus configured to perform steps (see at least Liu, Fig. 1 showing movable object environment 100 including computing device 110 in communication with control unit 108, both in communication with  movable object 102, see [0042]-[0044]) comprising:
receiving, from one or more cameras of an autonomous vehicle, first video data (see at least Liu, [0044] disclosing images and or video captured by movable object 102; Fig. 13A, showing the step 1302 of obtaining a base image that is captured by an onboard camera of a movable object while the movable object is in a first position);
identifying one or more visual anchors in the first video data (see at least Liu, [0076] disclosing tracking of a feature point <visual anchors> that corresponds to a real-world object across two or more images that have been captured at different locations; Fig. 13A showing the step 1304, of extracting a first original 
determining one or more differentials between the one or more visual anchors and one or more predicted visual anchors (see at least Liu, Fig. 4, showing an image feature <visual anchors>, pixel patches, P1 and P2; [0069]-[0072] disclosing the feature points <visual anchors>and their corresponding pixel patches P1 and P2 are tracked across multiple images and determine the range to the obstacles 408, 410, and 412 <predicted anchors> (from distance z3, and time t3, to ranges D1, D2 and D3); and Fig. 13A, showing the step 1308 of determining a scale factor between the first original patch in the base image and a first updated patch (corresponds to a portion of the current image that includes the first feature point with the updated location) in the current image, the step 1310 of obtaining an estimate of a corresponding object depth for the first feature point in the current image, and the step 1312 of estimating the corresponding object depth for the first feature point); and
determining, based on the one or more differentials, one or more control operations for the autonomous vehicle to reduce the one or more differentials (see at least Liu, Fig. 13E, showing the step 1332 of determining that an obstacle exists and the step 1334 of executing an obstacle avoidance maneuver); and
applying the one or more control operations (see at least Liu, Fig. 13E, showing the step 1332 of determining that an obstacle exists and the step 1334 of executing an obstacle avoidance maneuver).  But Liu does not explicitly disclose the limitation wherein the one or more predicted visual anchors comprises a predicted location of the one or more visual anchors.

Both Liu and Chen are analogous art to claim 13 because they are in the same field of detecting objects based upon captured images using image processing.  Liu is directed to an unmanned aerial vehicle with obstacle avoidance logic (see at least Liu, [0003]).  Chen is directed to methods for splitting one or more merged blobs, which include pixels of at least a portion of at least two foreground objects in the current video frame, for one or more video frames (see at least Chen, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection method that determines one or more differentials between one or more visual anchors and one or more predicted visual anchors, as disclosed in Liu, to provide the benefit that the one or more predicted visual anchors comprises a predicted location of the one or more visual anchors, as disclosed by Chen.  Doing so would provide the benefit of providing efficient and robust video sequence processing (see at least Chen, [0004]).
As per claim 16, Liu further teaches: determining the one or more predicted visual anchors based on sensor data comprising second video data (see at least Liu, Fig. 13A showing step 1306, obtaining a current image <the second video data> … wherein a portion of the current image includes the first feature with an updated location).
As per claim 18, Liu further teaches: wherein the sensor data comprises sensor data received within a time window ending at a time offset relative to a current time (see at least Liu, Fig. 4 showing base frame at time t1, and location z1, immediate frame at time t2, and location z2, and current frame at time t3, and location z3).
As per claim 19, Liu teaches: A computer program product (see at least Liu, paragraph 0170, disclosing software) disposed upon a non-transitory computer readable medium (see at least Liu, [0170] disclosing machine readable medium), the computer program product comprising computer program instructions (see at least Liu, [0170] disclosing software firmware for controlling the hardware of a processing system, and for enabling a processing system to interact with other mechanisms utilizing the results) for detecting out-of-model scenarios for an autonomous vehicle that, when executed, cause a computer system of the autonomous vehicle to carry out the steps of:
receiving, from one or more cameras of an autonomous vehicle, first video data (see at least Liu, [0044] disclosing images and or video captured by movable object 102; Fig. 13A, showing the step 1302 of obtaining a base image that is captured by an onboard camera of a movable object while the movable object is in a first position);
identifying one or more visual anchors in the first video data (see at least Liu, [0076] disclosing tracking of a feature point <visual anchors> that corresponds to a real-world object across two or more images that have been captured at different locations; Fig. 13A showing the step 1304, of extracting a first original patch, and the step 1306 of obtaining a current image … wherein a portion of the current image includes the first feature with an updated location);
determining one or more differentials between the one or more visual anchors and one or more predicted visual anchors (see at least Liu, Fig. 4, showing an image feature <visual anchors>, pixel patches, P1 and P2; [0069]-[0072] disclosing the feature points <visual anchors>and their corresponding pixel patches P1 and P2 are tracked across multiple images and determine the range to the obstacles 408, 410, and 412 <predicted anchors> (from distance z3, and time t3, to ranges D1, D2 and D3); and Fig. 13A, showing the step 1308 of determining a scale factor between the first original patch in the base image and a first updated patch (corresponds to a portion of the current image that includes the first feature point with the updated location) in the current image, the step 1310 of obtaining an estimate of a corresponding object depth for the first feature point in the current image, and the step 1312 of estimating the corresponding object depth for the first feature point);
determining, based on the one or more differentials, one or more control operations for the autonomous vehicle to reduce the one or more differentials (see at least Liu, Fig. 13E, showing the step 1332 of determining that an obstacle exists and the step 1334 of executing an obstacle avoidance maneuver); and
applying the one or more control operations (see at least Liu, Fig. 13E, showing the step 1332 of determining that an obstacle exists and the step 1334 of executing an obstacle avoidance maneuver).  But Liu does not explicitly disclose the limitation wherein the one or more predicted visual anchors comprises a predicted location of the one or more visual anchors.
However, Chen discloses this limitation (see at least Chen, Abstract disclosing more video frames, where the merged blob includes pixels of at least a portion of at least two foreground objects in the current video frame; [0077]; [0078]; [0081]; [0110]; [0111] disclosing that the tracker from the last frame predicts (using the blob tracker update engine 416) its location in the current frame, and when the current frame is received, the tracker first uses the measurement of the blob(s) to correct its location states and then predicts its location in the next frame; and [0131]).
Both Liu and Chen are analogous art to claim 19 because they are in the same field of detecting objects based upon captured images using image processing.  Liu is directed to an unmanned aerial vehicle with obstacle avoidance logic (see at least Liu, [0003]).  Chen is directed to methods for splitting one or more merged blobs, which include pixels of at least a portion of at least two foreground objects in the current video frame, for one or more video frames (see at least Chen, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection method that determines one or more differentials between one or more visual anchors and one or more predicted visual anchors, as .
Claims 3, 5, 9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Chen as applied to claims 1, 4, 7, 10, 13 and 16 above, and further in view of U.S. Patent Publication Number 2019/0087635 to Klaus.
As per claim 3, the combination of Liu and Chen discloses all of the limitations of claim 1, as discussed above.  Liu further discloses the limitation wherein the one or more differentials comprise one or more pixel width differentials, one or more pixel height differentials, one or more pixel area differentials (see at least Liu, Fig. 13C, showing step 1324, stating that based on two dimensional position <width, height, area>; and [0132], disclosing a two-dimensional position of the first feature point in a respective image (e.g. the current image captured at the second position)).  But neither Liu nor Chen explicitly disclose one or more vector differentials.
However, Klaus teaches this limitation (see at least Klaus [0097] disclosing field vectors signify pixel disparities between a pair of images).
Liu, Chen and Klaus are analogous art to claim 3 because they are in the same field of detecting objects based upon captured images using image processing.  Liu is directed to an unmanned aerial vehicle with obstacle avoidance logic (see at least Liu, [0003]).  Chen is directed to methods for splitting one or more merged blobs, which include pixels of at least a portion of at least two 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection method, as disclosed in the combination of Liu and Chen, to provide the benefit of one or more differentials comprising one or more vector differentials, as disclosed by Klaus.  Doing so would provide the benefit of identifying obstacles in one or more captured visual image data and improving the safety and integrity of the unmanned vehicle (see at least Klaus, [0004]).
As per claim 5, combination of Liu and Chen discloses all of the limitations of claim 4, as discussed above.  But Liu does not explicitly disclose that determining the one more predicted visual anchors comprises providing the sensor data as input to a machine learning model.
However, Klaus teaches this limitation (see at least Klaus, [0039], disclosing edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of objects or portions of objects expressed in still or moving digital images may be identified using one or more algorithms or machine-learning tools; and [0049] disclosing processor 212 configured to perform any type or form of computation function including execute machine learning algorithms or techniques).
Liu, Chen and Klaus are analogous art to claim 5 because they are in the same field of detecting objects based upon captured images using image processing.  Liu is directed to an unmanned aerial vehicle with obstacle avoidance logic (see at least Liu, [0003]).  Chen is directed to methods for splitting one or 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection method, as disclosed in the combination of Liu and Chen, to provide the benefit of providing the sensor data as input to a machine learning model, as disclosed by Klaus.  Doing so would provide the benefit of identifying obstacles in one or more captured visual image data and improving the safety and integrity of the unmanned vehicle (see at least Klaus, [0004]).
As per claim 9, combination of Liu and Chen discloses all of the limitations of claim 7, as discussed above.  Liu also discloses the limitation wherein the one or more differentials comprise one or more pixel width differentials, one or more pixel height differentials, one or more pixel area differentials (see at least Liu, Fig. 13C, showing step 1324, stating that based on two dimensional position <width, height, area>; and [0132] disclosing a two-dimensional position of the first feature point in a respective image (e.g. the current image captured at the second position)).  But Liu does not explicitly disclose one or more vector differentials.
However, Klaus teaches this limitation (see at least Klaus, [0097], disclosing field vectors signify pixel disparities between a pair of images).
Liu, Chen and Klaus are analogous art to claim 9 because they are in the same field of detecting objects based upon captured images using image processing.  Liu is directed to an unmanned aerial vehicle with obstacle avoidance 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection method, as disclosed in the combination of Liu and Chen, to provide the benefit of one or more differentials comprising one or more vector differentials as disclosed by Klaus.  Doing so would provide the benefit of identifying obstacles in one or more captured visual image data and improving the safety and integrity of the unmanned vehicle (see at least Klaus, [0004]).
As per claim 11, combination of Liu and Chen discloses all of the limitations of claim 10, as discussed above.  But Liu does not explicitly disclose that determining the one more predicted visual anchors comprises providing the sensor data as input to a machine learning model.
However, Klaus teaches this limitation (see at least Klaus, [0039] disclosing edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of objects or portions of objects expressed in still or moving digital images may be identified using one or more algorithms or machine-learning tools; and [0049] disclosing processor 212 configured to perform any type or form of computation function including execute machine learning algorithms or techniques).
Liu, Chen and Klaus are analogous art to claim 11 because they are in the same field of detecting objects based upon captured images using image 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection method, as disclosed in the combination of Liu and Chen, to provide the benefit of providing the sensor data as input to a machine learning model, as disclosed by Klaus.  Doing so would provide the benefit of identifying obstacles in one or more captured visual image data and improving the safety and integrity of the unmanned vehicle (see at least Klaus, [0004]).
As per claim 15, combination of Liu and Chen discloses all of the limitations of claim 13, as discussed above.  Liu also discloses the limitation wherein the one or more differentials comprise one or more pixel width differentials, one or more pixel height differentials, one or more pixel area differentials (see at least Liu, Fig. 13C, showing step 1324, stating that based on two dimensional position <width, height, area>; and [0132] disclosing a two-dimensional position of the first feature point in a respective image (e.g. the current image captured at the second position)).  But Liu does not explicitly disclose one or more vector differentials.
However, Klaus teaches this limitation (see at least Klaus, [0097], disclosing field vectors signify pixel disparities between a pair of images).

Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection method, as disclosed in the combination of Liu and Chen, to provide the benefit of one or more differentials comprising one or more vector differentials as disclosed by Klaus.  Doing so would provide the benefit of identifying obstacles in one or more captured visual image data and improving the safety and integrity of the unmanned vehicle (see at least Klaus, [0004]).
As per claim 17, combination of Liu and Chen discloses all of the limitations of claim 16, as discussed above.  But Liu does not explicitly disclose that determining the one more predicted visual anchors comprises providing the sensor data as input to a machine learning model.
However, Klaus teaches this limitation (see at least Klaus, [0039], disclosing edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of objects or portions of objects expressed in still or moving digital images may be identified using one or more algorithms or machine-learning tools; 
Liu, Chen and Klaus are analogous art to claim 17 because they are in the same field of detecting objects based upon captured images using image processing.  Liu is directed to an unmanned aerial vehicle with obstacle avoidance logic (see at least Liu, [0003]).  Chen is directed to methods for splitting one or more merged blobs, which include pixels of at least a portion of at least two foreground objects in the current video frame, for one or more video frames (see at least Chen, Abstract).  Klaus is directed to an unmanned aerial vehicle that is configured to autonomously detect and avoid obstacles (see at least Klaus, [0012]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection method, as disclosed in the combination of Liu and Chen, to provide the benefit of providing the sensor data as input to a machine learning model, as disclosed by Klaus.  Doing so would provide the benefit of identifying obstacles in one or more captured visual image data and improving the safety and integrity of the unmanned vehicle (see at least Klaus, [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the following list of U.S. Patent Publication Numbers considered pertinent to the applicant's disclosure and corresponding relevancy: U.S. Patent Publication No. 2019/0384304 to Towal, neural network and machine learning (see Fig. 3, 4 and paragraphs 100-116).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/         Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666